IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


KEVIN A. PEZZANO AND ELIZABETH L. : No. 836 MAL 2014
PEZZANO,                          :
                                  :
                 Petitioners      : Petition for Allowance of Appeal from the
                                  : Order of the Commonwealth Court
                                  :
            v.                    :
                                  :
                                  :
DAVID J. MOSESSO, HAROLD C.       :
WILSON III, AND TOWAMENCIN        :
TOWNSHIP,                         :
                                  :
                 Respondents      :


                                    ORDER


PER CURIAM

     AND NOW, this 1st day of April, 2015, the Petition for Allowance of Appeal is

DENIED.